DETAILED ACTION
	The following is a response to the amendment filed June 16, 2021 which has been entered.
Drawings
The drawings were received on 6/16/21.  These drawings are approved.

Response to Amendment
Claims 34, 35 and 37-51 are pending in the application. Claims 36, 52 and 53 are cancelled.
-The claim objection has been withdrawn due to applicant cancelling claims 36 and 52.
-The 102 and 103 rejections have been withdrawn due to applicant amending claim 34 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 34, 35 and 37-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 34) a wind gearbox having a gearbox including an intermediate shaft having a first shaft end and a second shaft end; and a mounting for supporting the shaft having a gear element disposed between the first end and second end of the shaft, a first radial bearing disposed at the first end and a second radial bearing disposed at the second end of the shaft, a first axial bearing disposed at the first end and a second axial bearing disposed at the second end of the shaft, with at least one of the first and second axial bearings being a reversing bearing having a lubrication gap of greater than 05 mm and in combination with the limitations as written in claim 34.
-(as to claim 37) a method for operating a wind gearbox having a gearbox which includes an intermediate shaft having a first shaft end and a second shaft end, and a mounting for supporting the shaft having a gear element disposed between the first end and second end of the shaft, a first radial bearing disposed at the first end and a second radial bearing disposed at the second end of the shaft, a first axial bearing disposed at the first end and a second axial bearing disposed at the second end of the shaft, wherein at least one of the first and second axial bearings is a reversing axial bearing, and the method is selecting a compression time of the reversing bearing to correspond to a frequency of a change in load and in combination with the limitations as written in claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 3, 2021